Citation Nr: 1241759	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the period prior to February 10, 2012, and a rating in excess of 70 percent for the period thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an October 2009 rating decision, the agency of original jurisdiction (AOJ) granted service connection for PTSD and assigned an initial rating of 30 percent, from which the Veteran appealed.  The Board addressed the issue of an initial rating in excess of 30 percent in June 2011, at which point the case was remanded for further development.  Thereafter, in a July 2012 rating decision, the AOJ assigned a rating of 70 percent for PTSD for the period beginning February 10, 2012.  As the Veteran has not expressed satisfaction with this determination, and it is not a full grant of the benefit sought, his appeal proceeds from the initial determination.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, the issue on appeal is as stated on the first page of this decision.  Another remand is necessary as set forth below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran did not initially request a Board hearing in his substantive appeal (VA Form 9).  However, in an August 2012 statement, the Veteran requested to appear before a Veterans Law Judge at the RO.  Therefore, the case must be remanded to afford the Veteran his requested hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

